Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 12, filed 6/30/2021, with respect to objections to the specification and claims and rejections under 35 USC 112 have been fully considered and are now moot as Applicant has amended the specification and claims.  The rejection of claims 1- 18 under 35 USC 112  and objection to the specification and claims 1, 7, and 13 are withdrawn. 
Applicant's arguments filed 6/30/2021 with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. Applicant argues that claim 1 provides an improvement to route monitoring and coordinating on-demand delivery. Applicant further argues that the computer which implements the method of claim 1 is specialized. Finally, Applicant argues that monitoring and providing information about the fleet user location, geofence entries, and environment to one or more devices integrates claim 1 into a practical application. In regards to Applicant's first point, an improvement to monitoring of a delivery driver and coordination of deliveries as claimed still amounts to improvement of the abstract idea.  Moving to Applicant's next point, while the computer performs many functions as argued by Applicant, at the level of breadth at which the computer is recited it still amounts to generic computer implementation of the abstract idea. Finally, Examiner disagrees that merely monitoring location and environment, and transmitting the results of the monitoring to a device integrate the claim into a practical application. Monitoring locations and the environment is a mental process in addition to being a part of the certain methods of organizing human activity grouping. Transmitting data over a .
Applicant’s arguments with respect to rejection of claims 1- 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. Claim 1, which is substantially similar to and therefore representative of claims 8 and 15, recites:
 receiving an order notification for an item associated with a consumer located at a consumer location, wherein the item is located at a merchant location, wherein a merchant is located at the merchant location; 
generating a first offer to physically transport the item from the merchant location to the consumer location; 
providing the first electronic offer [to] a first set of fleet user devices based at least on a type of path corresponding with transportation of the item; 
receiving an acceptance of the first offer from a fleet user in the first set of fleet user devices 
 determining a first moveable location  of the fleet user wherein the first moveable location corresponds with a time that the acceptance of the first offer is received
upon comparing the moveable location with the merchant location determining a first estimated arrival value of the fleet user to the merchant location 
when the first estimated arrival value exceeds an estimated arrival threshold, initiating a revocation of acceptance process of the first offer 
when the first estimated arrival value does not exceed the estimated arrival threshold, receiving, a first locator notification when  the fleet user device enters a first geographical boundary associated with the merchant location
Determining a time duration that the fleet user is within the first geographical boundary 
when the time duration that the fleet user is within the first geographical boundary exceeds a pickup threshold, 
transmitting to the fleet user an electronic communication indicating that the pickup threshold is exceeded
generating a second estimated arrival value of the fleet user to the consumer location, and 
providing an indication of the electronic communication and the second estimated arrival value to the consumer user. 
	Pursuant to MPEP 2106.04(a)(2)(II)(B), the above enumerated limitations of claim 1 recites certain methods of organizing human activity, an abstract idea enumerated in the MPEP as it sets forth and describes elements of contract formation, order notifications, delivery status updating, item tracking, communications between consumers, delivery drivers, and merchants, and reassigning delivery drivers which are commercial interactions and business relations. 


 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the tracking computer system, consumer user device, merchant user device, and fleet user device are recited at a high level of generality and the claims invoke the tracking computer system and fleet user device merely as tools to perform the abstract idea process. As such, when evaluated individually and in combination, these additional elements fail to amount to an inventive concept and do not amount to significantly more than the abstract idea. Therefore, this claim is directed to an abstract idea and is ineligible. 
Claims 7 recites an abstract idea for the same reasons provided in regard to claim 1 above. The processor, and non-transitory computer readable medium including mere instructions to implement the abstract idea on a computer of claim 8 fail to integrate the abstract idea into a practical application. Pursuant to MPEP 2106.05(f) mere instructions to implement the abstract idea on a computer do not impose any meaningful limitations on the claims. For the same reasons, the processor and non-transitory computer readable medium do not provide an inventive concept 
Claim 13 recites an abstract idea for the same reasons provided in regard to claim 1 above. The one or more processors, and non-transitory computer readable storage medium including mere instructions to implement the abstract idea on a computer of claim 15 fail to integrate the abstract idea into a practical application. Pursuant to MPEP 2106.05(f) mere instructions to implement the abstract idea on a computer do not impose any meaningful limitations on the claims. For the same reasons, the processor and non-transitory computer readable medium do not provide an inventive concept that would amount to significantly more than the abstract idea. Claim 13 is therefore directed to an abstract idea and is ineligible.  
  The dependent claims were analyzed using the full two part analysis. As these claims further narrow the abstract idea and contain no further additional elements (beyond what is already recited in claim 1), they cannot integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore, they are all directed to an abstract idea and are consequently, ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 – 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Pub. 2019/0130260 (Han) in view of US 2018/0068269 (Pillai) in view of US 2015/0161564 (Sweeney) in view of US Patent Publication 2018/0012151 (Wang) further in view of US Patent Publication 2020/0342399 to (Koppinger).
Claim 1
Han teaches:
Receiving, by a tracking computer system, an order notification for an item associated with a consumer user device located at a consumer location, (See Han Fig 4A. teaching that system receives placement of an order from a customer device; See also paragraph 39 stating customer may order food from a restaurant by using a mobile device application that places the order through the delivery service) wherein the item is located at a merchant location,  (Han Para 39- When the customer orders the food through the delivery service, the order is prepared at a provider site.  (Para 45- Order may be received at the server system.
Determining a first movable location of the fleet user device, wherein the first moveable location corresponds with a time that the acceptance of the first electronic offer is received. (See Fig. 4C. teaching that the system receives location of the courier upon receiving confirmation of order assignment; See also Para 71 teaching that system receives confirmation of order assignment which may be acceptance of the order assignment input by the courier on the courier device followed by the location of the courier.) 
Upon comparing the first movable location with the merchant location, determining by the tracking computer system, a first estimated arrival value of the fleet user device the merchant location (See Para 106- Teaching that ETAs determined based upon distance and travel time parameters of the courier to the merchant corresponding to an order and ETAs are then used to make courier assignment decisions.)
Han further teaches generating a second estimated arrival value of the fleet user device to the consumer location. Han [0116] [0117] "Once input into the various computational layers of the neural network, the first ETA prediction is automatically adjusted to form a second updated ETA prediction at operation 771."; and providing the second estimated arrival value to the consumer user device. (See Han,  [0105] For example, at step 603, a predicted ETA for order delivery 232 may be provided to the customer device 620.Han, Fig. 6 which teaches that estimated arrival updates are sent to the customer device.)
Han does not teach; however Pillai teaches:
generating, by the tracking computer system, a first electronic offer to physically transport the item from the merchant location (of Han) to the consumer location (of Han) (Pillai, [0045]-[0046] & [0059] teaches generating an electronic  offer. [0045] teaches generating a first electronic offer for one set of fleet user devices and [0046] teaches generating a second offer for a second set of fleet user devices.
receiving, by the tracking computer system, an acceptance of the offer from a fleet user device in the first set of fleet user devices. Pillai [0059] [0096] 
providing the first electronic offer [to] a first set of fleet user devices. Pillai [0045],  [0059] "Once queued, tender offers are distributed and the order marked as Tendered  A tendered order  may be accepted for delivery by a carrier or rejected by all carriers."
 It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of Pillai to the teaching of Han as Pillai  automates rates (corresponding to offers) when required to ensure delivery of goods. 
The combination of Han and Pillai does not teach: however Sweeney teaches providing an offer based at least on a type of path corresponding with transportation of the item.[0015] "system can determine driver will drop off … at a location that is proximate to the requesting user's location at a certain time…system can determine current location or locations along a predicted driving route of a driver…system can determine such drivers to be optimal candidates for providing transport to the requesting user", [0041], [0043],[0044][0047][0048][ 0073], [0074], [0080]. 
One of ordinary skill in the art would have known that combining the teaching of Sweeney with the teaching of Han as modified by Pillai would have lead to an improved system and predictable results because the prior art shows the ability to combine the technique of providing an offer based on a type of path corresponding with transportation of the item of Sweeney into similar system. Sweeney [0032] "the type of transport services 
The combination of Han, Pillai, and Sweeny does not teach; however Wang teaches: 
When the first estimated arrival value (of Han) exceeds an estimated arrival threshold, initiating a revocation of acceptance process of the first electronic offer (of Pillai); (Para 127 - If the system detects based on the ETA, that the first driver is not able to arrive for the second leg on time, then the system can notify the first customer. At this point, the customer may request reassignment to another driver. See also, para 142 stating that a driver or a customer may cancel a service request at any time. Computing system simply cancels or dispatches service request to a new driver.
One of ordinary skill in the art would have recognized that applying the known technique of revoking an electronic offer to transport an item when an ETA indicates that a driver will be delayed of Wang to the system of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such techniques of revoking an electronic offer to transport an item and reassigning the offer to transport to another driver when an ETA exceeds an acceptable time.  See, paragraph 42 of Wang defining the transportation services to which the invention is designed to improve to include delivery services of goods, including those delivery services which are prescheduled or requested on-demand. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of filing that applying techniques of Wang would have improved the system taught 
Wang also teaches: If the ETA indicates that the driver is able to make it to the location on time, then the service request is carried out as scheduled. (Examiner interprets that this corresponds to when the first estimated arrival value (of Han) does not exceed the estimated arrival threshold.) See para 143 and rationale to combine Han and Wang above.
Han, teaches that time durations between delivery events are used to provide predictive estimated arrival updates. [0117] Han and Wang does not teach; however Koppinger teaches: 
receiving a locator notification when the moveable location of the fleet user device enters a geographical boundary associated with a merchant location (of Han); (See Fig. 3. See also para 40. See Para 73 - Driver breaches pickup geofence which means that the driver is approaching the pickup location. Driver app sends a notification to the management server that the geofence has been reached. )
Determining a time duration that the moveable location of the user device is within the first geographical boundary;(See Fig13B which shows Detention screen of user interface with In Time and Current Status. See para 89 - Teaching that GPS locations with timestamps are taken at driver arrival and exit from the pickup location and may be used to show that the driver took only two hours to load the truck and depart. See also para 98 - BOL Data shows in and out times. See para 99- Since BOL management service keeps accurate track of the timing of events related to events such as arrival time and departure time it is possible to accurately calculate the detention time. See Para 192 
when the time duration that the fleet user device is within the first geographical boundary exceeds a pickup threshold, transmitting to the fleet user device, an electronic communication indicating that the pickup threshold is exceed See Koppinger para 192 -193 Shipper may configure alarms that are triggered when detention times go beyond a predetermined threshold. When alarms are triggered shipper app and web app will generate the alarms which will be presented on the user interface or received via a message…); [0194] FIG. 14A. This type of interface may be presented to the different entities associated with the shipment. See. Fig 2A showing electronic communication sent to driver and Fig. 11B showing user interface displaying "late"
Koppinger further teaches providing an indication of the electronic communication to the consumer user device. Koppinger para 192 -193 Shipper may configure alarms that are triggered when detention times go beyond a predetermined threshold. When alarms are triggered shipper app and web app will generate the alarms which will be presented on the user interface or received via a message…); [0194] FIG. 14A. This type of interface may be presented to the different entities associated with the shipment. 
Examiner interprets that a fleet user and consumer user are entities associated with the shipment and consequently may receive transmission of the electronic communication indicating pickup threshold exceeded. 
One of ordinary skill in the art would have recognized that applying the known technique of sending and receiving a locator notification when a user enters or exits a geographical boundary and triggering an alarm when a detention time within a geographical boundary exceeds a predetermined threshold of Koppinger to the system for dynamic estimated time of arrival updates from the combination of Han would have yielded predictable results because the level of ordinary 
Claim 2
The combination of Han, Pillai, Sweeney, Wang and Koppinger teaches all of the limitations of claim 1. Wang also teaches:
the computer implemented method of claim 1, further comprising upon initiating the revocation of acceptance process of the electronic offer, transmitting an indication of the revocation of acceptance to the fleet user device. (Para 143- If customer cancels driver may then be dispatched elsewhere. Para 145 -If customer cancels service request computing system can notify the driver immediately. See above cite of para 127 teaching customer may request reassignment when system detects based on ETA that driver is not able to arrive on time. ) Examiner interprets customer cancelling service request for driver to also include request reassignment of request. )
Claim 3
The combination of Han, Pillai, Sweeney, Wang and Koppinger teaches all of the limitations of claim 2.
 Pillai further  teaches providing the second electronic offer to a second set of fleet user devices. [0046], [0057], [0059] opening the order to additional carriers." Once Opened 404, new tenders are submitted with dynamically calculated spot rate price offers" See rationale to combine Pillai and Han provided with respect to claim 1. 
Wang further teaches:The computer implemented method of claim 2, further comprising receiving a response to the indication of the revocation of acceptance from the fleet user device; and (Para 145-Once the driver is sent such cancellation notification, the system may be configured to require that the driver confirm receipt of the cancellation.) 
generating, by the tracking computer system, a second electronic offer to physically transport the item from the merchant location to the consumer location. (Para 146 -If a customer's service request is cancelled last minute by a driver, then the service request is immediately re-dispatched. Para 142 discusses if a service request is cancelled by driver and new process for replacing canceling driver. Computing system simple re-dispatches the service request to a new driver.) 

See rationale to combine Wang with the teaching of Han, Pillai and Sweeney provided with respect to claim 1.
Claim 4
The combination of Han, Pillai, Sweeney, Wang, and Koppinger teaches all of the limitations of claim 1. 
Han also teaches the computer-implemented method of claim 1, further comprising:  wherein the second arrival value includes an updated arrival time of the item at a second geographical boundary. (para 98 an updated predicted estimated time of arrival is generated; See also Fig. 5 teaching generation of updated ETAs based on receiving updated events; See also  Fig 6 teaching that system generates and transmits updated ETAs for courier arrival at merchant and order delivery to customer)
Claim 6 - The combination of Han, Wang, and Koppinger teaches all of the limitations of claim 1. 
Koppinger teaches the computer implemented method of claim 1, further comprising: determining, by the tracking computer system, the second geographical boundary of the plurality of geographical boundaries,  (See, para 40 Similarly the geofence around the consignee may be detected when the truck approaches the destination. See Fig. 6 showing geofence entered and gps info notification when driver breaches drop-off geofence; Para 107 driver breaches that drop off geofence. Once the app detects reaching the drop off geofence a notification is sent to the management server with that status update and the current gps location.)
Han teaches wherein the consumer user device is enabled to initiate a transmission of a second locator notification (of Koppinger) to at least the tracking computer system when the fleet user device enters a second geographical boundary (of Han). (See Fig. 4A. See also para 67 teaching receiving event updates from a customer device and para 68 teaching that confirmation of delivery may be received from the customer device).
The sole difference between the references and the claimed subject matter is that it does not disclose that the consumer user device initiates transmission of the locator notification; however Han teaches that a consumer user device is capable of transmitting a locator notification and both references show that the transmission functions are performed by standard computer devices. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of a client user device for a delivery server or merchant user device.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Claim 7 - See relevant rejection of claim 1. See, Han paragraph 31 teaching a processor. 
Claim 8 - See relevant rejection of claim 2.
Claim 9 -- See relevant rejection of claim 3.
Claim 10 - See relevant rejection of claim 4.
Claim 11 - See relevant rejection of claim 1.
Claim 12 - See relevant rejection of claim 6.
Claim 13 -- See relevant rejection of claim 1. See para 122 teaching non-transitory computer-readable storage medium.
Claim 14 -- See relevant rejection of claim 2. 
Claim 15 - See relevant rejection of claim 3. 
Claim 16 - See relevant rejection of claim 4.
Claim 18 - See relevant rejection of claim 6.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Han, Pillai, Sweeney, Wang, and Koppinger and further in view of US Pub No. 20140279123 (Harkey).
Claim 5 - The combination of Han, Pillai, Sweeney, Wang, and Koppinger teaches all of the limitations of claim 1. 
Han teaches that a merchant device initiates a transmission of a notification to a server system (See Fig. 4B. See also para 47 stating such confirmation (of an order ready event) may be transmitted by the merchant device to the server. This event (courier pick up event) may also be triggered by a merchant confirmation that the courier has received the order, See also paragraph 44)
The combination does not teach, but Harkey teaches:
wherein a merchant user device at the merchant location transmits the first locator notification (of Koppinger) to at least the tracking computer system or the consumer user device when the fleet user device enters the first geographical boundary (of Han) (See para 60 – merchant system may receive users current position from a second device and compare to parameters of geo-fence. See para 53, Determining that the user has crossed a threshold of the geo-fence further comprises sending one or more entities an alert and or notification message indicating that the user has crossed a threshold of geo-fence. The alert and or notification message may be include but not be limited to text messages multimedia messages or the like. See also Fig 1 and Fig 2 and Fig 3.)
The sole difference between the references and the claimed subject matter is that it does not disclose that the merchant user device initiates transmission of the locator notification upon entry to the merchant geo fence; however Harkey teaches that a merchant 
Claim 17- See relevant rejection of claim 5.
Conclusion
Relevant art not relied upon in the Office Action includes Yan et al. US 2021/0021677 A1, which teaches sending a transportation service request to a plurality of service providers; Rajkhowa US 2020/0342558 which teaches sending offers to a first set of drivers, then to a second set of drivers. Rajkhowa, [0087]; and O’Sullivan US Pat. 10593206 which teaches providing offers based at least on a type of path corresponding with transportation of the item, O’Sullivan Col 7 lines 36-65, Col. 16 Lines 37-47, Col 17 lines 45-46. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication 20160269478 (Stoch) is directed to a parcel monitoring system which includes sending a rendevouz notification to a current and new delivery driver in order to reassign a parcel delivery.  The computer system of Stoch reassigns a delivery driver if the parcel would be more suitably delivered by a second driver based on significant delays which conflict with a parcel delivery or collection parameter.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
 	
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628